Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The response filed on October 14, 2022 are received.

Claims 1-19 are pending in this application, claims 11-13 and 15-19 are withdrawn from further consideration, and claims 1-10 and 14 are being examined to the extent they read on the elected species (Also see Restriction/Election below),

Restriction/Election:
Applicant’s election with traverse of Group I, claims 1-16, in the reply filed on 10/14/2021 is acknowledged.
Applicant’s election with traverse of the species of mutated glycosyl hydrolase” in the same reply is also acknowledged.
The traversal is on the ground(s) that “Applicant’s elections are made with traverse. MPEP 803 states that “if the search and examination of all the claims in an application can be made without serious burden, the Examiner must examine them on the merits, even though they include claims to distinct or independent inventions” (Emphasis added). That directive should be followed in this case. The application contains only nineteen (19) claims, all of which can be searched and examined without serious burden. Applicant does not traverse on the grounds that the species are not patentably distinct.”. This is not found persuasive because as indicated in the Office action mailed on 08/26/2022,  the distinct inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and the inventions are likely to raise different non-prior art issues, for example, under 35 U.S.C. 112(b),etc. Also, the claimed species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries), and they are likely to raise different non-prior art issues, for example, under 35 U.S.C.112(b) or (d), etc.
The requirement is still deemed proper and is therefore made FINAL.

Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Groups II and III), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2022.
Claims 11-13, 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to the nonelected species “the protein is expressed in the cell”, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/14/2022. 
Rejoinder will be considered when claims are in condition for allowance.

Claim Rejection - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4, line 3, recites the limitation “the strained alkyne" in claim 1.  There is insufficient antecedent basis for this limitation in the claim. Because claim 1 does not recite a strained alkyne. 
Claim 5 recites the phrase “any other strained alkyne” which renders the claim indefinite because the compound being encompassed by the phrase is unclear and there is no special definition in the specification for a strained alkyne. As such it is unclear what compound applicant is trying to encompass by this recitation and the intended scope of the claim is not clear.   
Suggestion to obviate the rejection: define the other strained alkyne.

In addition, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “any other strained alkyne”, and the claim also recites “bicyclo[6.1.0]nonyne (BCN), dibenzocyclooctyne (DBCO)” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Suggestion to obviate the rejection: delete “any other strained alkyne”.

In claim 5 the Markush group :the reagent comprises bicyclo[6.1.0]nonyne (BCN), dibenzocyclooctyne (DBCO), or any other strained alkyne” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 5, line 1, replace “comprises” with –is selected from the group consisting of--.

In claim 6 the Markush group “wherein the reagent comprises 5-carboxytetramethylrhodamine (5-TAMRA), 6-carboxytetramethylrhodamine (6-TAMRA), or any combinations thereof” is indefinite because the Markush grouping is not a closed group of alternatives, i.e., the selection is made from a group "consisting of" the alternative members (also see MPEP 2173.05 (h)). 
Suggestion to obviate the rejection: in claim 6, line 1, replace “comprises” with –is selected from the group consisting of--.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4, 8, 9 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	
In claim 4 the recitation “the measuring step comprises contacting the system with a reagent comprising a strained alkyne coupled to a dye, under conditions that allow for reaction of the strained alkyne with any azide or azido compound present in the system” fails to further limit the subject matter of the claim 7 upon which it depends and fails to include all the limitations of the claim 1 upon which it depends.  
Suggestion to obviate the rejection: in claim 4, line 1, replace “comprises” with –further comprises--.
In claim 8 the phrase “the linker comprises a polyethylene glycol linker” fails to further limit the subject matter of the claim 7 upon which it depends.
Suggestion to obviate the rejection: in claim 8, replace “comprises” with –is--.
In claim 9 the phrase “the measuring step uses as a control a protein that has no measurable transglycosylase activity or has a known transglycosylase activity” fails to further limit the subject matter of the claim 1 upon which it depends.
Suggestion to obviate the rejection: in claim 9, replace “uses” with –further comprises using--.
In claim 14 the phrase “the measuring step comprises monitoring fluorescence of the system”  fails to further limit the subject matter of the claim 7 upon which it depends.
Suggestion to obviate the rejection: in claim 14, replace “comprises” with –is--.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejection - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Fialova et al. (Tetrahedron Letters, 2005, Vol. 46, p. 8715–8718, and Supplementary Data). 

Regarding claim 1, Fialova et al. disclose a method of determining if a protein has transglycosylase activity, the method comprising: contacting the protein with an azido glycosyl donor and a glycosyl acceptor to form a system, and measuring any change in azide concentration in the system (Glycosyl azide donor added to a reaction mixture beta-N-acetylhexosaminidases, determining transglycosylation activity, transfer of the beta-D-GlcNAc azide to acceptor 2 catalyzed by beta-N-acetylhexosaminidase from T. flavus CCF 2686,  measuring azide concentrations, and transglycosylation products are detected by HPLC, etc.) (See for example, p. 8715 both columns , p. 8716 left-hand column Table 1 and related descriptions, 1st and 2nd paragraphs below Tables 1-3 and related descriptions, and p. 8717 Schemes 1 and 2”,  and both columns).  
Regarding claim 2. The method of claim 1, wherein the azido glycosyl donor is substituted with an azido group at an anomeric or non-anomeric carbon (e.g., Substrate 1 (gluco-) accepted by all the tested beta-N-acetylhexosaminidases, and azido-hexosaminide, etc.) (See for example, p. 8715 right-hand column last paragraph p. 8716 “Figure 1” and related descriptions and Table 2  and relate descriptions).  
Regarding claim 3. The method of claim 1, wherein the azide concentration of the system comprises an inorganic azide and an anomeric glycosyl azide species or a non-anomeric glycosyl azide species (e.g., glycosyl azide 1) (See for example, p. 8717 right-hand column 2nd paragraph below Scheme 2).  
Fialova et al. therefore anticipated the claimed method of determining if a protein has transglycosylase activity.

Claim Rejection - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fialova et al. (Tetrahedron Letters, 2005, Vol. 46, p. 8715–8718) as applied to claims 1-3 above, and further in view of  Agard et al. (Journal of the American Chemical Society 2004 126 (46), 15046-15047), and Geel et al. (Bioconjugate Chemistry, 2015, Vol. 26, No. 11, p. 2233-2242) and Burnham-Marusich et al. (PLOS ONE Vol. 7, No. 11, e49020, p. 1-10) and Frezza et al. (US 2014/0256911 A1).

The teachings of Fialova et al. with respect to the limitations of claims 1-3 were discussed above in details.
Fialova et al. do not teach contacting the system with a reagent comprising a strained alkyne coupled to a dye, under conditions that allow for reaction of the strained alkyne with any azide or azido compound present in the system (claim 4), the reagent comprises bicyclo[6.1.0]nonyne (BCN), dibenzocyclooctyne (DBCO), or any other strained alkyne (claim 5), the reagent comprises 5-carboxytetramethylrhodamine (5-TAMRA), 6-carboxytetramethylrhodamine (6-TAMRA), or any combinations thereof (claim 6), the strained alkyne and the dye are covalently linked by a linker in the reagent (claim 7), the linker comprises a polyethylene glycol linker (claim 8), and the measuring step comprises monitoring fluorescence of the system (claim 14).
However, regarding claims 4, 7 and 8, Agard et al. teach a reagent comprising a strained alkyne coupled to a dye, under conditions that allow for reaction of the strained alkyne with an azide or azido compound present in the system and the strain-promoted reaction can be used for fluorescence labeling of a protein upon treatment with the cyclooctyne probe, etc. (strain-promoted Azide-Alkyne Cycloaddition covalent modification, an azidosugars tag for glycoconjugates, and the reaction of cycloaddition of azide and cyclooctyne occurs readily under physiological conditions enabling selective modification of proteins, and further stained with fluorescence FITC-avidin and fluorescence intensity measured) (See for example, p. 15046 left-hand column all paragraphs, and Figure 1B, and p. 15047 left-hand column Figure 2 and description, and 1st paragraph below Figure 2 legend) and further teach the strained alkyne and the dye are covalently linked by a linker in the reagent and the linker comprises a polyethylene glycol linker (bearing a PEG linker) (See for example, p. 15046 right-hand column 1st paragraph below Figure 1).
Regarding claim 14, Agard et al. teach the measuring comprises monitoring fluorescence of the system (See for example, p. 15-47 left-hand column 3rd paragraph below Figure 2 legend).
In addition, regarding claim 5, before the effective filing date of the invention, Geel et al. teach Azide-Alkyne Cycloaddition reagents bicyclo[6.1.0]nonyne (BCN) and dibenzocyclooctyne (DBCO) (See for example, p. 2235 right-hand column paragraph below Figure 3 legend) that can be coupled with azido glycosyl (e.g., GalNAc) (See for example, 
Moreover, regarding claim 6, before the effective filing date of the invention Burnham-Marusich et al. teach using azido-glycosyl donor (azido-GalNAc) with TAMRA-alkyne in a reaction system, and TAMRA fluorescence in the azido-GalNAc is higher than GalNAc (See for example, p. 2 right -hand column 2nd paragraph). Also, before the effective filing date of the invention 5-carboxytetramethylrhodamine (5-TAMRA) was known and available in the art (See for example, p. 30 [0372] -Continued of Frezza et al.).

Therefore, a person of ordinary skill in the art before the effective filing date of the invention knowing that a reagent comprising a strain-promoted Azide-Alkyne Cycloaddition coupled to a dye in the reaction system enabled the reaction to occur under physiological conditions and provide selective modification of proteins, would have been motivated to modify the system in the method taught by Fialova et al. according to the teachings of Agard et al. with a reasonable expectation of success in contacting the system with a reagent comprising a strained alkyne coupled to a dye, under conditions that allow for reaction of the strained alkyne with an azide or azido compound present in the system and measuring the strain-promoted reaction by monitoring the fluorescence in the system. Because, Fialova et al. teach a method of determining if a protein has transglycosylase activity, the method comprising: contacting the protein with an azido glycosyl donor and a glycosyl acceptor to form a system, and measuring any change in azide concentration in the system, and because Agard et al. teach a reagent comprising a strained alkyne coupled to a dye, under conditions that allow for reaction of the strained alkyne with an azide or azido compound present in the system and the strain-promoted reaction can be used for fluorescence labeling a protein upon treatment with the cyclooctyne probe, measuring by monitoring fluorescence of the system, the strained alkyne and the dye are covalently linked by a linker in the reagent and the linker comprises a polyethylene glycol linker. Also, a person of ordinary skill in the art would have been motivated to substitute Azide-Alkyne Cycloaddition reagents bicyclo[6.1.0]nonyne (BCN) or dibenzocyclooctyne (DBCO), TAMRA-alkyne including 5-TAMRA known and taught by the prior art to be useful for monitoring the fluorescence in reaction system comprising azido glycosyl (teachings of Geel et al., Burnham-Marusich et al. and Frezza et al.) for the reagent in the method taught by prior art (combined teachings of Fialova et al. and Agard et al.) because substitution of known Alkyne Cycloaddition reagent for another taught by the prior art for the same purpose would have been obvious, and because Geel et al. teach Azide-Alkyne Cycloaddition reagents DBCO can be coupled with azido glycosyl. Because Burnham-Marusich et al. teach using azido-glycosyl donor with TAMRA-alkyne in a reaction system, and that TAMRA fluorescence in the azido-glycosyl is higher.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fialova et al. (Tetrahedron Letters, 2005, Vol. 46, p. 8715–8718) as applied to claims 1-3 above, and further in view of  Cobucci-Ponzano et al. (Methods Enzymol. 2012, Vol. 510, p. 273-300).

The teachings of Fialova et al. with respect to the limitations of claims 1-3 were discussed above in details.
Fialova et al. do not teach the measuring step uses as a control a protein that has no measurable transglycosylase activity or has a known transglycosylase activity (claim 9), and wherein the protein is a mutated glycosyl hydrolase (GH) (the elected species) (claim 10).
However, regarding claims 9 and 10, Cobucci-Ponzano et al. teach contacting a mutated glycosyl hydrolase (GH) protein (the elected species) with an azide glycosyl donor (e.g., beta-L-Fuc-N3) for determining the transglycosylation ability mutants (See for example, p. 279 paragraph 2.3. – continued on p. 280, and p. 287 paragraph 3.3.). Cobucci-Ponzano et al. also teach using a control protein that has a known transglycosylase activity (catalytic activity of mutants compared with the activity level of wild-type enzymes) (See for example, p. 281 paragraph 2.2.2.).  
Therefore, a person of ordinary skill in the art before the effective filing date of the invention would have been capable of combining the prior art teachings with a reasonable expectation of success in contacting a mutated glycosyl hydrolase (GH) protein (the elected species) as taught by Cobucci-Ponzano et al. according to the method taught by Fialova et al. with a reasonable expectation of success in determining the transglycosylase activity of the mutated glycosyl hydrolase (GH) protein. Because, Fialova et al. teach a method of determining if a protein has transglycosylase activity, the method comprising: contacting the protein with an azido glycosyl donor and a glycosyl acceptor to form a system, and measuring any change in azide concentration in the system, and because Cobucci-Ponzano et al. teach a mutated glycosyl hydrolase (GH) protein (the elected species) with transglycosylation ability. Also, a person of ordinary skill in the art before the effective filing date of the invention would have been motivated to use a control protein that has a known transglycosylase activity as taught by Cobucci-Ponzano et al. in the method taught by Fialova et al. with a reasonable expectation of success in comparing the transglycosylase activity of the mutated glycosyl hydrolase (GH) protein with a control protein that has a known transglycosylase activity. Because Cobucci-Ponzano et al. also teach using a control protein that has a known transglycosylase activity. 

Conclusion(s):
No claim(s) is allowed at this time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KADE ARIANI whose telephone number is (571)272-6083. The examiner can normally be reached IFP, Monday - Friday, 8:00 AM -4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KADE ARIANI/             Primary Examiner, Art Unit 1651